
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Rockefeller (for
			 himself, Mr. Burr,
			 Mr. Manchin, Mr. Udall of Colorado, Mr.
			 Begich, Mrs. McCaskill,
			 Mr. Menendez, Mr. Brown of Ohio, Mr.
			 Lieberman, Mr. Nelson of
			 Florida, Mr. Kerry,
			 Mr. Wyden, Ms.
			 Landrieu, Mr. Brown of
			 Massachusetts, and Mr.
			 McCain) submitted the following concurrent resolution; which was
			 referred to the Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the remains of Frank W.
		  Buckles, the last surviving United States veteran of the First World War, to
		  lie in honor in the rotunda of the Capitol.
	
	
		1.Honoring veterans of the
			 First World War
			(a)In
			 generalIn recognition of the historic contributions of United
			 States veterans who served in the First World War, the remains of Frank W.
			 Buckles, the last surviving United States veteran of the First World War, shall
			 be permitted to lie in honor in the rotunda of the Capitol from March 14, 2011,
			 to March 15, 2011, so that the citizens of the United States may pay their last
			 respects to those great Americans.
			(b)ImplementationThe
			 Architect of the Capitol, under the direction and supervision of the President
			 pro tempore of the Senate and the Speaker of the House of Representatives shall
			 take the necessary steps to implement subsection (a).
			
